Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Effect of Amendment
The Amendment filed December 15, 2021 has been entered.  Claims 1-15 and 19-20 are pending in this application, with claims 1-11 withdrawn from consideration as directed to a non-elected invention.  Claims 12-15 and 19-20 are examined herein to the extent they read on the elected species.
The Amendment filed December 15, 2021 renders moot all rejections made in the prior Office Action, i.e. all rejected claims have been canceled.  However, the present action includes a new ground of rejection based on newly discovered prior art.  As this new ground of rejection involves the elected Zr-based species, this species continues to be considered the elected species.

        Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2008/0081213).
Example 1 in para. [0231-0244] of Ito discloses preparing a Zr-based amorphous alloy (i.e. a “metallic glass” as claimed) by pouring a Zr-based composition into a cavity formed by a clamped casting mold and solidifying that composition within the clamped mold by cooling it, considered equivalent to “thermoplastic forming” as recited in instant claim 20.  The resulting structure includes the mold and the amorphous alloy in a mirror image arrangement.  Surface roughnesses of regions where the two materials contact each other are measured, and the surface roughness of at least one such region is about 2 µm (within the range of instant claims 12 and 14); see Fig. 13 of Ito.
Ito does not specify the “surface depth variation” as recited in the instant claims, and does not specify the process limitation recited in product-by-process terms in instant claim 19.  However,
a) With respect to surface depth variation, the surface roughness of the specified region is about 2 µm as mentioned above. This would mean that the maximum deviation from center would be 2 µm, placing the prior art material within the range of instant claim 12.  With respect to claim 13, a centered material with a surface roughness of 2 µm would have a depth variation of -1 to +1 µm, within the range of this claim.
            b) With regard to claim 19, the recitation of a product-by-process limitation is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi .
           Thus, the disclosure of Ito et al. is held to establish a prima facie case of obviousness of an invention as presently claimed.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 4, 2022